First Court of Appeals


Joe Payton Lee,                      filed in
        /                      1ST COURT OF APPEALS
Appellant                         Houston,texas
                                  M1G 17 Z015                 Case# 01-15-00208-CV
vers118
                                chbistophera^pwne
                                              oniNE


                               clerk Jfc^=—-—-
Rita Lemons,
Appellee


  Motion Regarding Violation of Texas Rules of Appellate Procedure - Rule 9.4 (a)
                     Service of All Documents Required (Proof of Service)
                                                f
Comes now, Joe Payton Lee, as pro se litigant, and herein referred to as appellant,

informing this Honorable Court that Appellee, Rita Lemons, did not serve a copy of

her reply to the appellant's motion, upon appellant, which is a violation of Texas
Rules of Appellate Procedure - Rule 9.4 (a), a due process violation.. Rule 9.4 (a)
states that at or before the time of the document's filing, the filing party must

serve       a copy on all parties to the proceeding. Service on a partyrrepresented by

counseel must be made~on the party's lead counsel. Except original proceedings, a
party need not serve a copy of the record.            Again, appellee failed to follow this

Court's very explicit rule, which violates the appellant's due process rights.




Joe^Payto;
3633 DuBois
Houston, Texas 77051


Certificate of Service

A true copy of this motion was forwarded to the following via Postal Service
Return Receipt Requested:

Rita Lemons
16215 Diamond Ridge
Houston, Texas 77053
Appellee
Joe fAifoH JLe-e*
                    • i3 AUG 2©15-Pm> L.
                         FIRST COURT 6f APPEALS
                            HOUiTON- TEXAS
                             AUG 11 2015
                          CHRISTOPHEh rt. PHiNE
                    AMIf3ii|¥'*'0l<5%